DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 06/28/2018.
Claims 1-20 are pending. Claims 1, 12, 15, and 18 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.


Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

No Priority
4.	No priority claimed, see ADS.

No Information Disclosure Statement
5.	No IDS has been filed as of this Office action date. If applicable, applicant is reminded of the duty to disclose material information under 37 C.F.R. 1 .56 (See for example e.g. 37 C.F.R. § 1.56(c)(1 ) and 37 C.F.R. § 1.56(c)(3)).

Specification Objections
6a.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
“Multi-level Magnetic tunneling junction (MTJ) device with booster layer that includes one or more mobile ferromagnetic domains or magnetic skyrmions”
6b.	The abstract of the disclosure is objected to because of the use of legal phraseology such as "comprise" (in lines e.g. 3, 4). Correction is required. See MPEP § 608.01 (b).
6c.	The disclosure lacks Brief Summary Of The Invention as provided in 37 CFR 1.77(b). It should be included and prepared following the guideline as below:


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitelson et al. (US 10,720,572 B1). Further supported by Schabes et al. (US 2019/0206466 A1) for limitation analysis.

Regarding independent claim 1, Fitelson teaches a memory device (Fig. 4: 400 “skyrmion stack memory Device”), comprising: 
a first electrode (Fig. 4: 430 “top electrode”); 
a second electrode (Fig. 4: 434 “bottom electrode”); 
a fixed magnet (Fig. 4: 470 “fixed magnetic (FM) layer”) between the first electrode (Fig. 4: 430) and the second electrode (Fig. 4: 434); 
a free magnet (Fig. 4: 440) between the first electrode (Fig. 4: 430) and the second electrode (Fig. 4: 434); 
a tunnel barrier (Fig. 4: 450 “tunnel barrier”) between the fixed magnet (Fig. 4: 470) and the free magnet (Fig. 4: 440); 
a booster (Fig. 4: 444 “DMI layer”) between the free magnet (Fig. 4: 440) and the second electrode (Fig. 4: 434), wherein the booster comprises a magnetic skyrmion or ferromagnetic domain (col. 3, lines 54-58: DMI layer is in contact with free layer “…to induce a skyrmion…”. The limitation is further supported by Schabes para [0016] where multi-layered DMI layer is taught inducing skyrmion in free layer); and 
a third electrode (Fig. 4: 445 or, 446) in electrical contact with the booster (Fig. 4: 444), the third electrode to conduct a current through the booster (col. 3, lines 54-58: current through DMI) that displaces the magnetic skyrmion or ferromagnetic domain relative to the free magnet (in context of col. 3, lines 29-35, lines 54-61: “interactions” events that induce skyrmion logic in free layer).
Regarding independent claim 12, Fitelson teaches an apparatus (Fig. 4: 400 with “3 electrodes” configuration, see col. 6, lines 47-51) comprising: 
first circuitry (circuitry for biasing main MTJ stack, see e.g. Fig. 4: 430, 445) to switch a magnetization direction of a free magnet (Fig. 4: 440) in a magnetic tunneling junction (MTJ) device (Fig. 4: 400)  by driving a first electrical current between a first (Fig. 4: 430) and second (Fig. 4: 445) electrode of the MTJ device; and 
second circuitry (circuitry for biasing main MTJ stack, see e.g. Fig. 4: 445, 446) to induce translation of a magnetic skyrmion or ferromagnetic domain within a length of a magnetic material (Fig. 440 “free layer”) in the MTJ device (Fig. 4: 400)  by driving a second electrical current (col. 6, lines 38-57) between the second electrode (Fig. 4: 445) and a third electrode (Fig. 4: 446) of the MTJ device coupled to the booster (Fig. 4: 444 DMI layer. In context of Col. 6, lines 38-57).
Regarding independent claim 15, Fitelson teaches a method of operating a memory device, the method comprising: 
switching a magnetization direction of a free magnet in a magnetic tunneling junction (MTJ) device by driving a first electrical current between a first and second electrode of the MTJ device; and 
translating a magnetic skyrmion over a length of a magnetic material of the MTJ device by driving a second electrical current between the second electrode and a third electrode of the MTJ device coupled to the magnetic material.
(See claim 12 rejection analysis)

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Fitelson et al.  (US 10,720,572 B1), in view of  Schabes et al. (US 2019/0206466 A1).
Regarding independent claim 18, Fitelson teaches a method of fabricating a memory device (Fig. 4: 400 “skyrmion stack memory Device”), the method comprising: 
forming a first electrode (Fig. 4: 430); 
fabricating a booster (Fig. 4: 444 “DMI layer”) coupled to the first electrode (Fig. 4: 430), the booster (col. 2, lines 60-67, col. 3, lines 1); 
forming an MTJ stack (Fig. 4: 400) coupled to the booster (Fig. 4: 444), the forming comprising: 
depositing a free magnet layer (Fig. 4: 440) above the booster (Fig. 4: 444); depositing a tunnel barrier layer (Fig. 4: 450) over the free magnet layer (Fig. 4: 440);  
depositing a fixed magnet layer (Fig. 4: 470 ) over the tunnel barrier layer (Fig. 4: 450); 
(Fig. 4: 480) layer over the fixed magnet layer (Fig. 4: 470) (see Fig. 2A – Fig. 4 in instant application where term “over” indicates vertically down or vertically up direction – see for example Fig. 2A  210 spacer is located vertically below 208 fixed magnet layer. Thus limitations over, above are very broad and conveys mere vertical direction in the stack);
forming a second electrode (Fig. 4: 434) coupled to the spacer layer (Fig. 4: 480); and 
forming a third electrode (Fig. 4: 445) coupled to the booster (Fig. 4: 444).
Schabes teaches - 
booster comprising a magnetic layer (para [0016]: magnetic metal in multilayer) and an interface layer (para [0016]: non-magnetic metal in multilayer. See also para [0019] and para [0020]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Schabes into the teachings of Fitelson such that a multi-layered “skyrmionic enhancement layer” booster layer can be employed in the apparatus in order to have improved magnetization stability over thermal fluctuation. (Schabes para [0004]).
Regarding claim 19, Fitelson and Schabes teach the method of claim 18. Fitelson teaches  wherein the booster comprises a magnetic skyrmion or ferromagnetic domain (col. 3, lines 54-58: DMI layer is in contact with free layer “…to induce a skyrmion…”), and 
the third electrode (Fig. 4: 445) is to conduct a current through the booster that displaces the magnetic skyrmion or ferromagnetic domain relative to the free magnet (in context of col. 3, lines 29-35, lines 54-61: interactions induce skyrmion logic in free layer).

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13a.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-40 of co-pending Application No. 16955723 (US 2021/0013397 A1), in view of  Fitelson et al.  (US 10,720,572 B1). Further supported by US 2020/0006628 A1 disclosure (Appl. No 16/022,561).
Although the claims at issue are not identical, they are not patentably distinct from each other, see following analysis. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, Application No. 16955723 teaches a memory device, comprising: (Application No. 16955723: claim 25)
a first electrode; a second electrode; a fixed magnet between the first electrode and the second electrode; a free magnet between the first electrode and the second (Application No. 16955723: claim 25)
a booster between the free magnet and the second electrode, wherein the booster comprises a magnetic skyrmion or ferromagnetic domain (Application No. 16955723: claim 25: “follower”).
Application No. 16955723 claims are silent with respect to remaining provisions oft his claim.
Fitelson teaches - 
a third electrode in electrical contact with the booster, the third electrode to conduct a current through the booster that displaces the magnetic skyrmion or ferromagnetic domain relative to the free magnet (Fig. 4 DMI layers and attached electrodes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Fitelson into the teachings of Application No. 16955723  such that a booster layer with biasing scheme can be employed in the apparatus in order to have improved magnetization stability. 
13b.	Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-45 of co-pending Application No. 16955723 (US 2021/0013397 A1), in view of  Fitelson et al.  (US 10,720,572 B1) and Schabes et al. (US 2019/0206466 A1). Further supported by US 2020/0006628 A1 disclosure (Appl. No 16/022,561).
(Analysis not shown)


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Doyle et al. (US 8,796, 797 B2): Fig. 1-Fig. 5 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 2-11, 13-14, 16-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further any double patenting rejection must be over-come. In addition, any nsdp double patenting rejection must be over-come.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)